 Case 2:21-cv-00079-RBS-LRL Document 1 Filed 02/09/21 Page 1 of 4 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION

JEFFREY M. ETTER,

                    Plaintiff,                             Case No.:

           v.

AXONICS MODULATION
TECHNOLOGIES, INC. ET AL.,

                    Defendants.


                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendants Axonics Modulation

Technologies, Inc. (“Axonics”) and Raymond Cohen (“Cohen,” and collectively with Axonics, the

“Defendants”), by their undersigned counsel, file this Notice of Removal of the above-captioned

matter from the Circuit Court of Norfolk to the United States District Court for the Eastern District

of Virginia, Norfolk Division. As its grounds for removal, Defendants state as follows:

       1.       On or about December 7, 2020, Plaintiff Jeffrey M. Etter (“Plaintiff”) filed his

Complaint in the Circuit Court of Norfolk, Virginia. The case is entitled Etter v. Axonics

Modulation Technologies, Inc. and Raymond Cohen, and is assigned case number CL20011930-

00.

       2.       On or about January 14, 2021, Defendant Axonics was served with a copy of

Plaintiff’s Summons and Complaint.

       3.       Plaintiff’s Summons and Complaint constitute all process, pleadings and orders

served in this action as of this date and are attached as Exhibit 1, as required by 28 U.S.C. §

1446(a).
 Case 2:21-cv-00079-RBS-LRL Document 1 Filed 02/09/21 Page 2 of 4 PageID# 2




       4.      This Notice of Removal is being filed within 30 days after Axonics was served a

copy of Plaintiff’s Summons and Complaint. Accordingly, this Notice of Removal is timely

pursuant to 28 U.S.C. § 1446(b) and Fed. R. Civ. 6(a).

       5.      This matter is a civil action of which the district courts of the United States have

original jurisdiction by virtue of the diversity jurisdiction granted by 28 U.S.C. § 1332.

       6.      The matter is between citizens of different states. See 28 U.S.C. § 1332(a)(1).

Plaintiff is a citizen of Virginia. Defendant Cohen is a citizen of California. For purposes of

diversity jurisdiction, a corporation is deemed to be a citizen of the State in which it was

incorporated and the State where it has its principal place of business. 28 U.S.C. § 1332(c)(1).

Axonics is incorporated in the State of Delaware, and its principal place of business is Irvine,

California. Accordingly, Axonics is a citizen of Delaware and California for diversity purposes.

Plaintiff does not share a state of citizenship with either of the Defendants.

       7.      Based on the Complaint’s express demand for damages totaling $750,000.00, the

amount in controversy in this matter exceeds the sum or value of $75,000, exclusive of interest

and costs.

       8.      Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant or

the defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.” The United States District Court for the Eastern District of

Virginia, Norfolk Division is the federal district court and division which includes the Circuit

Court of Norfolk, Virginia, this Court is the appropriate venue for removal.




                                                  2
 Case 2:21-cv-00079-RBS-LRL Document 1 Filed 02/09/21 Page 3 of 4 PageID# 3




       9.      Pursuant to 28 U.S.C. § 1446(d), a true and complete copy of this Notice of

Removal will be submitted for filing with the Clerk of the Circuit Court of Norfolk and served

upon Plaintiff. A copy of the Notice of Filing Notice of Removal is attached as Exhibit 2.

       10.     The required filing fee and an executed civil cover sheet accompany this Notice.

       11.     Defendants submit this Notice of Removal without waiving any defenses to the

claim asserted by Plaintiff or conceding that Plaintiff has pled claims upon which relief can be

granted.

       WHEREFORE, having fulfilled all statutory requirements, Defendants respectfully request

that the Clerk of the Court note that this action has been removed from the Circuit Court of Norfolk,

Virginia to the United States District Court for the Eastern District of Virginia, Norfolk Division,

and that all proceedings hereafter shall take place in the United States District Court for the Eastern

District of Virginia, Norfolk Division.




                                                  3
 Case 2:21-cv-00079-RBS-LRL Document 1 Filed 02/09/21 Page 4 of 4 PageID# 4




Dated: February 9, 2021                          Respectfully submitted,

                                                 /s/ Yvette V. Gatling
                                                 Yvette V. Gatling (VSB No. 92824)
                                                 Melissa M. Harclerode (VSB No. 99307)
                                                 LITTLER MENDELSON, P.C.
                                                 1650 Tysons Boulevard, Suite 700
                                                 Tysons Corner, VA 22102
                                                 Telephone: 703.286.3143
                                                 Facsimile: 703.842.8211
                                                 Email: ygatling@littler.com
                                                 Email: mharclerode@littler.com

                                                 Counsel for Defendants Axonics Modulation
                                                 Technologies, Inc and Raymond Cohen

                              CERTIFICATE OF SERVICE

      The undersigned certifies that on this 9th day of February 2021, a copy of the foregoing

DEFENDANTS’ NOTICE OF REMOVAL was served by federal express upon the following:

                           James T. Taylor, Esq.
                           Barry Montgomery, Esq.
                           Kalbaugh, Pfund & Messersmith, P.C.
                           Richmond Office
                           901 Moorefield Park Drive, Suite 200
                           Richmond, Virginia 23236

                           Counsel for Plaintiff


                                            /s/ Yvette V. Gatling ______________________
                                                            Yvette V. Gatling




                                             4
